DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02-24-22 has been entered.

Amendment
Acknowledgement is made of Amendment filed 02-24-22.
Claims 1-2 and 7 are amended.
Claims 3-5 and 8-15 canceled.
Claims 16-22 are added.

Election/Restrictions
This case was restricted between Group I and II on 05/13/21, and was elected Group I with traverse on 06/09/21. In this amendment, applicant canceled non-elected Claims 8-15 of Group II; and added Claim 20 of group III, Claim 21 of Group IV and Claim 22 of Group V.  By canceling a non-elected Group of claims and adding more Groups of claims still under restriction requirement, which is improper and will delay the pattern process. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-2, 6-7 and 16-19,
Group II, Claims 8-15 (canceled),
Group III, Claim 20 (added),
Group IV, Claim 21 (added),
Group V, Claim 22 (added);
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 
The Groups I, III, IV and V are related as subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable. 
For example, the limitations of the functional filler is a dielectric filler, in the subcombination claim 1 of Group I, which do not require by the subcombination claim 21 of Group IV and claim 22 of Group V; and the limitations of the conductor connection film has a melting point lower than the melting point of the first resin, in the subcombination claim 1 of Group I, which do not require by the subcombination claim 20 of Group III and claim 22 of Group V; 
the limitations of the functional filler is a dielectric filler in the subcombination claim 20 of Group III, which do not require by the subcombination claim 21 of Group IV and claim 22 of Group V; and the limitations of the conductor connection film has a melting point lower than a thermal decomposition temperature of the first resin, in the 
the limitations of the functional filler is a magnetic filler, in the subcombination claim 21 of Group IV, which do not require by the subcombination claim 1 of Group I and claim 20 of Group III; and the limitations of the conductor connection film has a melting point lower than the melting point of the first resin, in the subcombination claim 21 of Group IV, which do not require by the subcombination claim 20 of Group III and claim 22 of Group V; and
the limitations of the functional filler is a magnetic filler, in the subcombination claim 22 of Group V, which do not require by the subcombination claim 1 of Group I and claim 20 of Group III; and the limitations of the conductor connection film has a melting point lower than a thermal decomposition temperature of the first resin, in the subcombination claim 22 of Group V, which do not require by the subcombination claim 1 of Group I and claim 21 of Group IV.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
Applicant is required under 35 U.S.C. 121 to elect one single Group among the Groups for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00 (EST), Monday-Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848